Citation Nr: 1503432	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  08-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 6, 2009, and in excess of 30 percent from May 1, 2010, for a left knee disability, status post total knee arthroplasty (TKA).

2.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

3.  Entitlement to a rating in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service from June 1974 to June 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Waco, Texas.  

The Board notes that the Veteran underwent a left TKA in March 2009.  Based on the surgical procedure, the Veteran was awarded a schedular temporary 100 percent rating for the left knee disability from March 6, 2009, to April 30, 2010, in accordance with the rating schedule.  Therefore, the Board has limited its consideration of the Veteran's left knee disability rating accordingly.  

This case was previously before the Board in July 2014, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to March 6, 2009, the Veteran's left knee disability was manifested by painful motion and flexion limited to, at worst, 125 degrees.

2.  Beginning May 1, 2010, the Veteran's left knee disability, status post TKA, has been manifested by chronic post-operative residuals consisting of severe pain, weakness, significant crepitation, and loosening of the shaft of the tibial prosthesis.  

3.  The Veteran's right knee disability has been manifested by painful motion; flexion limited to, at worst, 100 degrees; and slight anterior/posterior cruciate ligament instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to March 6, 2009, for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2014).

2.  The criteria for a rating of 60 percent, but not higher, for a left knee disability status post TKA, have been met as of May 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2014).

3.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2014). 

4.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in August 2006 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2006 letter also provided the Veteran with appropriate notice of the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private medical treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  The Board notes that in the July 2014 remand, the Board directed that the Veteran be provided a VA examination to determine the current level of severity of impairment resulting from the knee disabilities.  A review of the record shows that the Veteran was scheduled for a VA examination in October 2014.  However, the Veteran failed to report for the scheduled VA examination as he was apparently working in Korea at the time.  The Veteran was notified of his failure to report for the scheduled VA examination in a November 2014 supplemental statement of the case and was informed that as a result, his case would be decided based on the evidence of record without consideration of any evidence expected from the scheduled VA examination.  The Veteran has not requested that he be provided another opportunity to report for a VA examination.  Therefore, the Board finds that there has been compliance with the directives of the July 2014 remand and there is no bar to proceeding with a final decision at this time.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, but any separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated as 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code. VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating is warranted for knee flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

A 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for knee extension limited to 15 degrees.  A 30 percent rating is warranted for knee extension limited to 20 degrees.  A 40 percent rating is warranted for knee extension limited to 30 degrees.  A maximum 50 percent rating is warranted for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  These conditions are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a February 2007 VA examination, the Veteran reported that he experienced constant pain in both knees, superior and inferior to the patella regions.  The Veteran reported that the pain was dull in nature, did not radiate, and was a 6 out of 10 in intensity.  The Veteran reported experiencing some weakness, stiffness, swelling, instability, fatigability, and lack of endurance.  The Veteran denied heat, redness, and locking.  The examiner noted that there was some limitation of motion on repetition.  The Veteran reported that steps and cold weather aggravated knee pain and that the pain was alleviated by sitting in a hot tub and taking Motrin.  The examiner noted that the course of the Veteran's knee disabilities had gotten worse over time.  The Veteran denied flare-ups and noted that the pain was constant.  The Veteran reported that he was only able to stand for 10 minutes at a time and was only able to walk for one quarter mile at a time.  The Veteran noted that he experienced problems with mobility at work and that he was no longer able to play basketball or bowl.  

On physical examination, the Veteran had a slight limp and used a cane.  There was no evidence of abnormal weight bearing, loss of bone, heat, redness, or edema.  The Veteran's strength was normal.  There was mild popping and cracking with range of motion in the right knee and moderate popping and cracking with range of motion in the left knee.  There was no deformity, ternderness, instability, or guarding in either knee and there was mild crepitaation in the right knee and moderate crepitation in the left knee.  Right knee flexion was to 125 degrees without pain and right knee extension was to 0 degrees without pain.  Left knee flexion was to 125 degrees without pain and left knee extension was to 0 degrees without pain.  There was no ankylosis in either knee and there was no evidence of leg shortening.  The examiner diagnosed degenerative joint disease (DJD) with chondromalacia of both knees.  The examiner reported that the Veteran's knee disabilities would have a significant effect on his general occupation in that he experienced decreased mobility and strength, and lower extremity pain.  The examiner also noted that the Veteran's knee disabilities would have a moderate effect on his ability to participate in recreation, would have a severe effect on his ability to exercise, and would prevent him from participating in sports.  

At a June 2009 VA examination, the Veteran reported constant pain in both knees that was moderate in severity and aching in nature.  He reported symptoms of intermittent weakness, stiffness, instability, giving way, and locking in both knees.  The Veteran was noted to have tenderness in both knees and swelling in the left knee.  The Veteran reported flare-ups in both knees that caused severe pain that was sharp in nature that lasted approximately one to two hours at a time.  He reported that the flare-ups were due to activity such as prolonged walking and standing and that the flare-ups were alleviated by rest off his feet, heat, ice, and pain medication.  He reported that he had to limit the time on his feet when experiencing a flare-up.  The Veteran was noted to wear knee braces on both knees and to use a cane.  The Veteran reported that he had missed five months of work in the past year due to the knee disabilities, to include as a result of a March 2009 left TKA surgery and recuperation.  He was noted to be able to attend to the activities of daily living.  The Veteran reported that he was only able to walk or stand for less than five minutes at a time before he developed a significant increase in knee pain.  

On physical examination, there was tenderness to palpation of both knees and effusion and heat in the left knee.  There was tenderness on movement of the right knee and guarding and tenderness on movement of the left knee.  The Veteran was noted to walk with a left limp, but there was no evidence of abnormal weight bearing.  There was no ankylosis in either knee or leg length discrepencies identified.  There was no evidence of inflammatory arthritis in either knee.  Right knee flexion was to 100 degrees with pain and right knee extension was to 0 degrees with pain.  Left knee flexion was to 90 degrees with pain and left knee extension was to 5 degrees with pain.  There was no additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination following repetition.  Medial and lateral collateral ligaments were normal, bilaterally.  Anterior and posterior cruciate ligaments were normal, bilaterally.  Medial and lateral meniscus was normal, bilaterally.  The examiner diagnosed right knee traumatic arthritis with chondromalacia that was moderate in severity and left knee traumatic arthritis with chondromalacia, status post TKA, that was moderately severe in severity.  

At a June 2010 VA examination, the Veteran reported that he experienced constant knee pain and that he receieved right knee cortisone shots approximatly every six months for treatment.  He reported that he also took hydrocodone for pain.  He reported that his knee pain caused him to have difficulty sleeping and that he was told he would need a right TKA in addition to the left TKA he underwent in March 2009.  The Veteran also reported that he had continued to experience symptoms of left knee pain, swelling, numbness, and limited range of motion despite the TKA.  The Veteran reported that he wore elastic knee braces to help with the pain.  The Veteran reported right knee symptoms of giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, repeated effusions, and swelling.  He denied right knee deformity, incoordination, episodes of dislocation or subluxation, and locking.  The Veteran reported left knee symptoms of deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint, repeated effusions, and swelling.  He denied episodes of left knee dislocation or subluxation.  The Veteran reported that he was only able to stand for 15 to 30 minutes at a time and that he was able to walk more than one quarter mile, but less than one mile, at a time.  

On physical examination, the Veteran's gait was noted to be antalgic.  There was no evidence of abnomal weight bearing, loss of bone, or inflammatory arthritis.  There was right knee tenderness, pain at rest, grinding, mild instability of the anterior/posterior cruciate ligament, and subpatellar tenderness.  There was no right knee crepitation, clicking, snapping, bumps consistent with Osgood-Schlatter's disease, medial/lateral collateral ligament instabiliy, meniscus abnormality, or abnormal tendons or bursae.  There was left knee tenderness, pain at rest, grinding, and effusion.  There was no left knee crepitation, bumps consistent with Osgood-Schlatter's disease, clicking, snapping, instability, patellar abnormality, or meniscus abnormality.  Right knee flexion was to 115 degrees with pain and right knee extension was to 0 degrees with pain.  Left knee flextion was to 100 degrees with pain and left knee extension was to 0 degrees with pain.  There was no additional functional limitation following repetition.  There was no ankylosis in either knee.  The Veteran was noted to be employed full time, but had missed approximately five weeks of work in the past 12 month period as a result of knee pain and medical appointments.  The examiner diagnosed moderate right knee arthritis and moderately severe left knee arthritis, status post TKA.  The Veteran's knee disabilities were noted to cause decreased mobility, problems with lifting and carrying, decreased lower extremity strength, and pain.  The Veteran's knee disabilities were noted to have a mild effect on his ability to participate in recreation, travel, and drive; a moderate effect on his ability to do chores, shop, and exercise; and were noted to prevent him from playing sports.   

At a January 2013 VA examination, the Veteran reported pain in both knees, but reported it was worse in the left knee.  He also reported bilateral knee stiffness.  He denied deformities, instability, or subluxation in both knees.  The Veteran reported persistent swelling in the left knee and some swelling in the right knee.  He reported that he experienced tenderness in both knees.  He denied heat, redness, and drainage in both knees.  The Veteran reported that he took Ibuprofen for pain with some relief.  The Veteran denied flare-ups in both knees, but reported that knee pain was persistent, bilaterally.  The Veteran was noted to use a cane for assistance with ambulation.  The Veteran reported that he worked as an equipment specialist and that he missed about one week of work per month, on average, as a result of the knee disabilities.  He reported that he was self-sufficient in day-to-day activities.  The Veteran reported he was only able to stand for 10 minutes at a time and was able to walk about a half mile at a time.  

On physical examinatiom, the Veteran's left knee was diffusely tender.  Right knee Lachman and McMurray tests were negative.  Left knee flexion was to 125 degrees and left knee extension was to 5 degrees with pain.  Right knee flexion was to 125 degrees and left knee extension was to 0 degrees with pain.  There was persistent swelling of the left knee, but not of the right.  There was no evidence of ankylosis, leg length discrepencies, or inflammatory arthritis in either knee.  It was noted that the Veteran experienced continued pain with repetition, but that there was no additional limitation of motion as a result.  The examiner diagnosed residuals of left TKA, to include loosening of the joint, and right knee hypertrophic degenerative changes with patellofemoral pain syndrome.  The examiner noted that the Veteran's pain was rated as moderately severe in both knees.

A review of the record shows that the Veteran has received private treatment for both knee disabilities and that the Veteran has consistently reported symptoms of persistent pain, popping, and significant crepitus in the left knee.  There is an indication from the private treatment notes of record that the Veteran may require revision of the left TKA.  Further review of the Veteran's private treatment records shows that the Veteran receives fairly regular monitoring of the right knee, to include steroid injections for treatment.  However, there is no indication from the private treatment notes of record that the symptoms of the Veteran's knee disabilities are worse than those reported at his VA examinations.  Further, there are no range of motion measurements in the private treatment records showing the Veteran to have limitation of motion in either knee that was worse than that reported at the various VA examinations.  

Also of record are several statements from the Veteran regarding the symptoms of the knee disabilities.  Generally, the Veteran has consistently reported sympotoms of right knee pain, stiffness, and weakness.  The Veteran generally reported symptoms of pain and stiffness in the left knee prior to his March 2009 TKA.  Since the March 2009 TKA, he has reported symptoms of pain, stiffness, swelling, redness, and popping.  He has reported that he had difficulty walking, climbing stairs, sleeping, and attending to some daily activities of living such as bathing.  He reported that he had fallen quite often as a result of the knee disabilities.        

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the left knee disability prior to March 6, 2009.  There is no evidence of record indicating that he had left knee extension limited to 10 degrees or more, or that he had left knee flexion limited to 45 degrees or less during that period.  In fact, while the Veteran consistently reported symptoms of weakness, stiffness, swelling, instability, fatigability, and lack of endurance; his left knee flexion was limited to, at worst, 125 degrees and he had normal left knee extension.

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the left knee prior to March 6, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  The evidence also did not show instability such that any separate compensable rating could be assigned.

The Board finds that the Veteran s entitled to a 60 percent rating for the left knee disability, status post TKA, beginning May 1, 2010.  Following the end of the schedular temporary total rating after the left TKA, the Veteran has consistently been reported to experience symptoms such as painful motion and weakness in the left knee, in addition to physical findings of significant crepitus with range of motion.  In fact, the Veteran's continued left knee symptoms prompted diagnostic studies which revealed a loosening of the shaft of the tibial prosthesis, indicating that a revision TKA may be necessary.  Additionally, the Board notes that the Veteran's reports of his post-TKA symptoms have been consistent since recovery from surgery.  Therefore, the Board finds that the Veteran is entitled to an increased rating of 60 percent for his left knee disability from May 1, 2010.  The Board notes that the 60 percent rating is the highest schedular rating allowable for the left knee disability, status post TKA.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the right knee limitation of motion.  There is no evidence of record indicating that he has right knee extension limited to 10 degrees or more, or that he has right knee flexion limited to 45 degrees or less.  In fact, while the Veteran consistently reported symptoms of weakness, stiffness, swelling, instability, fatigability, and lack of endurance; his right knee flexion was limited to, at worst, 100 degrees and he had normal right knee extension.  

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2014).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of limitation of motion of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board also finds that the Veteran is not entitled to a rating in excess of 10 percent for right knee instability.  There is no indication from the record that the Veteran has right knee instability that is moderate in nature.  In fact, while the Veteran has reported that he frequently falls, the June 2010 VA examiner noted that there was mild instability of the right anterior/posterior cruciate ligament.  There were no objective findings of right knee instability at the time of the January 2013 VA examination.  Therefore, the Board finds that the Veteran's right knee instability is no more than slight and a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Consideration has been given to assigning a separate rating for the right knee or the left knee, prior to the TKA in March 2009, under Diagnostic Code 5258.  However, there is no evidence that the Veteran has or had dislocated semilunar cartilage with frequent episodes of locking or effusion in either knee.  Therefore, a separate rating under Diagnostic Code 5258 for either knee is not warranted.  Additionally, the Board notes that pain is one of the symptoms contemplated by the criteria for Diagnostic Code 5258.  As the Veteran has already been assigned 10 percent ratings for each knee based on painful motion, an additional rating under Diagnostic Code 5258 for pain would be prohibited by 38 C.F.R. § 4.14. 

Consideration has been given to assigning a separate rating for the right knee or the left knee, prior to the TKA in March 2009, under Diagnostic Code 5259.  However, the Board notes that there is no evidence that the Veteran has or had cartilage removed from either knee.  Therefore, a separate rating under Diagnostic Code 5259 is not warranted for either knee.  38 C.F.R. § 4.71a (2014).  

Consideration has been given to assigning a separate rating for the right knee or left knee, prior to the TKA in March 2009, under Diagnostic Code 5263.  However, the Board notes that there is no objective evidence of genu recurvatum in either knee.  Therefore, a separate rating under Diagnostic Code 5263 is not warranted for either knee.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the disabilities warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's knee disabilities is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  The evidence does not show frequent hospitalizations, beyond that anticipated by the assigned ratings.  The evidence does not show marked interference with employment due to the knee disabilities.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent, prior to March 6, 2009, for a left knee disability.  The Board further finds that the preponderance of the evidence is against the assignment of ratings greater than 10 percent for right knee limitation of motion or instability.  Therefore, those claims are denied.  The evidence supports the assignment of a 60 percent rating, but not higher, for a left knee disability, as of March 6, 2009.  Therefore, that claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent prior to March 6, 2009, for a left knee disability

Entitlement to a rating of 60 percent, but not higher, beginning May 1, 2010, for a left knee disability, status post TKA, is granted.

Entitlement to a rating in excess of 10 percent for right knee arthritis is denied.

Entitlement to a rating in excess of 10 percent for right knee instability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


